DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/28/2020 has been entered and considered.  Claims 9 and 11-20 are cancelled.  Newly admitted claims 21-25 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims a semiconductor structure however, the claim just refers to a stepped alternating film stack structure.  There is no mention of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimabukuro et al (US 2016/0148835 A1).
Regarding claim 1, Shimabukuro et al discloses a semiconductor structure (Figure 11), comprising: a film stack of alternating dielectric layers (Figure 11, references 32 and 42) 


    PNG
    media_image1.png
    365
    761
    media_image1.png
    Greyscale

4.	Regarding claim 2, Shimabukuro et al discloses wherein the upper staircase structure further comprises M3 number of first staircase steps in a first direction; each first staircase step of the upper staircase structure in the first direction corresponds to M4 number of second staircase steps in a second direction; M3 and M4 are whole numbers larger than 1; and the first and second directions are perpendicular to each other and are in a plane parallel to a front surface of the substrate (Figure 11, above).
5.	Regarding claim 3, Shimabukuro et al discloses wherein each second staircase step of the upper staircase structure in the second direction comprises one dielectric layer pair of the  film stack; and each first staircase step of the upper staircase structure in the first direction comprises M4+1 number of dielectric layer pairs of the film stack (Figure 11, above).

7.	Regarding claim 5, Shimabukuro et al discloses wherein the lower staircase structure further comprises M5 number of third staircase steps in a first direction; each third staircase step of the lower staircase structure in the first direction corresponds M6 number of fourth staircase steps in a second direction; M5 and M6 are whole numbers larger than 1; and the first and second directions are perpendicular to each other and are in a plane parallel to a front surface of the substrate (Figure 11, above).
8.	Regarding claim 6, Shimabukuro et al discloses wherein each fourth staircase step of the lower staircase structure in the second direction comprises one dielectric layer pair of the film stack; and each third staircase step of the lower staircase structure in the first direction comprises M6+1 number of dielectric layer pairs of the film stack (Figure 11, above).
9.	Regarding claim 7, Shimabukuro et al discloses wherein M2 is at least a product of M5 and M6 (Figure 11, above).
10.	Regarding claim 8, Shimabukuro et al discloses wherein each dielectric layer pair of the film stack comprises a first dielectric layer and a second dielectric layer different from the first dielectric layer; and the first and second dielectric 
11.	Regarding claim 10, Shimabukuro et al discloses wherein the offset between the upper staircase structure and the lower staircase structure is between zero to 1 µm in a lateral direction, parallel to a front surface of the substrate (Figure 11, above).
12.	Regarding claim 21, Shimabukuro et al discloses wherein the offset between the upper staircase structure and the lower staircase structure is larger than a thickness of the dielectric layer pairs in a vertical direction perpendicular to the substrate (Figure 11, above).
13.	Regarding claim 22, Shimabukuro et al discloses wherein the first staircase steps and the second staircase steps of the upper staircase structure comprise a first width in the first direction and a second width in the second direction.
14.	Regarding claim 23, Shimabukuro et al discloses wherein the first width and second width are different (Figure 11, above).
15.	Regarding claim 24, Shimabukuro et al discloses wherein the third staircase steps and the fourth staircase steps of the lower staircase structure comprise a third width in the first direction and a fourth width in the second direction (Figure 11, above).
.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
February 10, 2021